William B. Brennan, Jr., J.
This proceeding seeks to review the action of the Commissioners of Sanitary District No. 7 in the Town of Hempstead in designating an election polling place; and an order requiring them to change the polling place, preferably to the local high school. The application is denied.
Section 202.0 of the Nassau County Civil Divisions Act (L. 1939, ch. 273), providing for the election of district commissioners, mandates an annual election on notice which shall specify the time when and place where such election will be held (cf. Town Law, § 212, which requires that an election to which it is applicable be held at a suitable place designated by the district commissioners). Authority and discretion to designate the polling places are thus vested in the commissioners.
It is elementary that in reviewing their determination the question is not whether the court agrees with their choice or would have made the same choice if it were charged with responsibility therefor in the first instance, but whether the designation so made by them is so abitrary, unreasonable and capricious as to constitute a plain abuse of discretion.
The selection of the firehouse, which has been used as a polling place for a great many years and which has parking and other facilities, is not so arbitrary, unreasonable or capricious as to compel a conclusion that the commissioners have been guilty of an abuse of discretion in selecting it, nor is there any evidence, as distinguished from argument, that the location of the polling place is so inconvenient or unsuitable as to have impeded or restrained any eligible voter from casting his ballot. The application is, therefore, denied. (Cf. Reidy v. City of Syracuse, 164 Misc. 656, affd. 252 App. Div. 838, appeal dismissed 275 N. Y. 582.)